Citation Nr: 0629992	
Decision Date: 09/22/06    Archive Date: 10/04/06

DOCKET NO.  04-11 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for coronary artery 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.T. Sprague, Law Clerk


INTRODUCTION

The veteran had active service in the United States Marine 
Corps from June 1964 to June 1967.  He is a combat veteran of 
the Vietnam War and a recipient of the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts.


FINDINGS OF FACT

1.  The veteran did not experience coronary artery disease 
during, or within a year after, his active service in the 
U.S. Marine Corps. 

2.  The veteran is currently evaluated as 50 percent disabled 
for his service-connected post-traumatic stress disorder 
(PTSD).

3.  The veteran's service-connected PTSD does not contribute, 
directly or otherwise, to the veteran's coronary artery 
disease.

4.  Coronary artery disease is not one of the regulatory 
conditions for which presumptive service connection can be 
granted based on exposure to an herbicide agent in the 
Republic of Vietnam.


CONCLUSION OF LAW

Service connection for coronary artery disease is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1116, 1131, 5107; 
38 C.F.R. §§ 3.303, 3.304, 3.307 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  A VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant' s possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1). Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112 (2004).

VA has made all reasonable efforts to assist the veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
him.  In a May 2003 letter, the veteran was notified of the 
information and evidence needed to substantiate and complete 
his claim.  The veteran was specifically informed as to what 
evidence he was to provide and to what evidence VA would 
attempt to obtain on his behalf.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

The veteran was not notified of the evidence necessary to 
establish an increase in disability rating and the effective 
date of award should service connection be granted for his 
claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  
This does not, however, result in any prejudice to the 
veteran as this decision results in a denial of service 
connection. 

In this case, the Board finds that the veteran was fully 
notified of the need to give VA any evidence pertaining to 
his claim.  The VA letter advised the veteran to let VA know 
of any information or evidence in his possession which would 
aid in the substantiation of his claim.  

VCAA notice was provided by the RO prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The veteran 
has been provided with every opportunity to submit evidence 
and argument in support of his claim and to respond to VA 
notices. 

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all existing medical records identified by the 
veteran. 

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Legal Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran experiences a 
disability resulting from an injury or disease contracted in 
line of duty, or for aggravation of a preexisting injury or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  That an injury or disease occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity. 38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

In order to prevail on the issue of secondary service 
connection, the record must show: (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

VA regulations provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. § 
3.307(a)(6)(iii).  In such circumstances, service connection 
may be granted on a presumptive basis for the diseases listed 
in 38 C.F.R. § 3.309(e), not including coronary artery 
disease.  See 38 C.F.R. § 3.307(a)(6)(ii).

Analysis

The veteran contends that he developed coronary artery 
disease as a result of his service-connected PTSD.  In order 
to evaluate this claim under all available legal guidelines, 
the Board will consider the veteran's claim under direct, 
secondary, and presumptive service connection criteria.

A search of the service medical history is silent on 
complaints, treatments, or diagnoses of coronary heart 
disease or any related cardiac conditions.  The earliest 
indication of record of coronary heart disease comes from 
private medical reports dated in May and December 2002, many 
years after the veteran left active service.  These reports 
show a diagnosis of coronary artery disease and also indicate 
that the veteran underwent coronary artery bypass and graft 
(CABG) surgery.  In addition to the private medical reports, 
the record contains a June 2003 VA examination report, also 
confirming a diagnosis of heart disease.

From these reports, the Board concludes that the veteran does 
indeed currently experience coronary artery disease.  The 
evidence, however, does not indicate a link between the 
veteran's current coronary artery disease and his active 
service with the U.S. Marines.  In fact, the June 2003 VA 
examination specifically states that the veteran's coronary 
artery disease had an onset "about 30 years after service."  
The examiner's impression indicated that the veteran's 
history of cardiac risk factors, including smoking and 
hypertension, were the causal factors of his heart disease 
and that it was a "NSC [non-service connection] issue."  No 
medical opinion or other competent medical evidence to the 
contrary has been presented. As such, the medical evidence 
does not support a finding of direct service connection for 
coronary artery disease.

The Board now considers the veteran's claim of service 
connection for coronary artery disease secondary to his 
service-connected disorder of PTSD.  As has been previously 
stated, the veteran does indeed experience the current 
disabling condition of coronary artery disease.  Furthermore, 
the veteran experiences service-connected  PTSD with a 50 
percent disability evaluation, based on a November 1998 
rating decision from the RO. (A total disability rating based 
on individual unemployability has been in effect from 
September 19, 2002). The evidence does not, however, 
establish a link between the veteran's current coronary 
artery disease and his service-connected PTSD.  Quite to the 
contrary, the June 2003 VA examination specifically opines 
that the origin of the veteran's heart disease was related to 
his cardiac risk factors, including a history of smoking and 
hypertension, effectively dismissing any link between PTSD 
and his current coronary artery disease.  As this is the 
case, the veteran has failed to meet the requirements 
necessary to establish secondary service connection for his 
claimed condition of coronary artery disease.

Lastly, the Board recognizes the availability of presumptive 
service connection based on exposure to an herbicide agent in 
the Republic of Vietnam.  As the veteran is a decorated 
former Marine rifleman who was wounded in action during 
combat in the Vietnam War, he clearly meets the requirement 
of "service in the Republic of Vietnam," which would 
warrant application of the presumptive regulations.  See 38 
C.F.R. § 3.307.   He has not, however, shown the existence of 
a current disability subject to presumptive service 
connection.  Namely, coronary artery disease is not among the 
listed regulatory conditions in 38 C.F.R. § 3.309(e) which 
would entitle the veteran to presumptive service connection.  
As such, the veteran is not able to satisfy all of the 
regulatory requirements and is not entitled to presumptive 
service connection.

The only evidence suggesting an etiological relationship 
between the veteran's coronary artery disease and service 
comes from his own lay statements.  The veteran, however, has 
not been shown to possess the requisite medical training or 
credentials needed to render a competent opinion as to 
medical causation.  Accordingly, this lay evidence does not 
constitute medical evidence and lacks probative value.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 
F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 
(1996); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992). 

The preponderance of the evidence is against the veteran's 
claim for service connection for coronary artery disease, and 
this claim must be denied.  In summary, there is no 
indication that the veteran's coronary artery disease was 
onset or aggravated during, or within a year after, the 
veteran's active service.  Furthermore, there is no competent 
medical evidence establishing a link between the veteran's 
current coronary artery disease and his service-connected 
PTSD.  Finally, while the veteran did indeed have service in 
the Republic of Vietnam, his condition of coronary artery 
disease is not subject to the regulatory provisions allowing 
for presumptive service connection due to exposure to an 
herbicide agent.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for coronary artery disease 
is denied.


____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


